 

--------------------------------------------------------------------------------


PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


THIS AGREEMENT (sometimes referred to as this “Award”) is made as of the Grant
Date, by Omega Healthcare Investors, Inc. (the “Company”) to ______________ (the
“Recipient”) subject to acceptance by the Recipient.


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference as part of this Agreement, the Company hereby awards as of
the Grant Date to the Recipient, the Restricted Units (the “Restricted Unit
Grant”). Underlined and capitalized terms in items A through F below shall have
the meanings there ascribed to them.



 
A.
Grant Date: May 7, 2007.




 
B.
Plan (under which Restricted Unit Grant is granted): Omega Healthcare Investors,
Inc. 2004 Stock Incentive Plan.




 
C.
Restricted Units: _________Restricted Units. Each Restricted Unit represents the
Company’s unsecured obligation to issue one share of the Company’s common stock
(“Common Stock”) and accrued dividend equivalents (and accrued interest) in
accordance with this Agreement, subject to the Vesting Schedule and subject to
adjustment as provided in the attached Terms and Conditions.




 
D.
Vesting Schedule: The Restricted Units and shares of Common Stock represented by
the Restricted Units (the “Shares”) shall vest according to the Vesting Schedule
attached hereto as Exhibit 1 (the “Vesting Schedule”). The Restricted Units and
Shares which have become vested pursuant to the Vesting Schedule are herein
referred to as the “Vested Units” and “Vested Shares,” respectively.




E.  
Distribution Date of Vested Shares. Vested Shares attributable to Vested Units
are to be issued and distributable within ten (10) business days following the
earliest of the events listed below, subject to receipt from the Recipient of
the required tax withholding:




 
1.
January 2, 2011;

 

 
2.
the Recipient’s cessation of services as an employee, director or consultant of
the Company or an Affiliate due to the Recipient’s death or Disability; or

 

 
3.
the Recipient’s resignation from the Company for Good Reason or termination of
employment by the Company without Cause provided that, if the Executive is a
"specified employee" within the meaning of Code Section 409A at the date of his
termination of employment and the distribution of the Vested Shares would result
in a tax under Code Section 409A, then the distribution shall be delayed for six
months and paid to the Executive during the seventh month following the date of
his termination of employment.

 

F.  
Distribution Date of Dividend Equivalents. Dividend Equivalents (and accrued
interest) attributable to Restricted Units that are or become Vested Units are
distributable to the Recipient on the same date as Vested Shares are
distributable to the Recipient under Section E above.



IN WITNESS WHEREOF, the Company and the Recipient have executed this Agreement
as of the Grant Date set forth above.


RECIPIENT     OMEGA HEALTHCARE INVESTORS, INC.




By:       
 
[Signature]     Title:       



TERMS AND CONDITIONS TO THE
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


1.  Payment for Restricted Units. This Section applies to Vested Units. The
Company shall issue and deliver a share certificate representing the number of
Vested Shares attributable to Vested Units to the Recipient within ten (10)
business days following the Distribution Date of Vested Shares. In the event
that the Recipient forfeits any of the Restricted Units, and the number of
Vested Units includes a fraction of a Share, the Company shall not deliver the
fractional Share, and the Company shall pay the Recipient the amount determined
by the Company to be the estimated fair market value thereof. In the event the
number of shares of Common Stock is increased or reduced by a change in the par
value, split-up, stock split, reverse stock split, reclassification, merger,
reorganization, consolidation, or otherwise, the Recipient agrees that any
certificate representing shares of Common Stock or other securities of the
Company issued as a result of any of the foregoing shall be subject to all of
the provisions of this Award as if initially granted thereunder.


2.  Dividends Equivalents. Each Restricted Unit will accrue an amount equal to
the dividends per share paid on Common Stock to Shareholders of record on or
after the Grant Date. Dividends equivalents attributable to Restricted Units
that are or become Vested Units will be paid to the Recipient within ten (10)
business days following the Distribution Date for Dividend Equivalents, with
interest accrued on a quarterly basis at a rate equal to the Company's average
borrowing rate for the preceding calendar quarter as determined in the sole
discretion of the Company, and less required tax withholding. Dividend
equivalents (and interest) on Restricted Units that do not become Vested Units
are not paid to the Recipient but are forfeited when the Restricted Units to
which they relate are forfeited.


3.  Tax Withholding.
 
(a) The Recipient must deliver to the Company, within ten (10) days after
written notification from the Company as to the amount of the tax withholding
that is due, either (i) cash, or (ii) a certified check payable to the Company,
in the amount of all tax withholding obligations imposed on the Company on the
Distribution Date of the Restricted Shares, except as provided in Section 3(b),
or (iii) by tendering a number of whole shares of Common Stock which, when
multiplied by the Fair Market Value of the Common Stock on the Distribution Date
of the Restricted Shares, is sufficient to satisfy the minimum amount of the
required tax withholding obligations imposed on the Company (the “Stock
Tendering Election”); provided, however, the Committee may in its sole
discretion, disapprove and give no effect to the Stock Tendering Election by
giving written notice to the Recipient within ten (10) days after receipt of the
Stock Tendering Election, in which event the Recipient must deliver, within ten
(10) days after receiving such notice, the tax withholding in the manner
provided in clause (i) or (ii). If the Recipient does not timely satisfy payment
of the tax withholding obligation, the Recipient will forfeit the Vested Shares.


(b) In lieu of paying the tax withholding obligation as described in Section
3(a), Recipient may elect to have the actual number of Vested Shares reduced by
the number of whole shares of Common Stock which, when multiplied by the Fair
Market Value of the Common Stock on the Distribution Date of the Vested Shares,
is sufficient to satisfy the minimum amount of the required tax obligations
imposed on the Company on the Distribution Date of the Vested Shares (the
“Withholding Election”). Recipient may make a Withholding Election only if all
of the following conditions are met:
 
(i) the Withholding Election must be made within ten (10) days after the
Recipient receives written notification from the Company as to the amount of the
tax withholding that is due (the “Tax Notice Date”), by executing and delivering
to the Company a properly completed Notice of Withholding Election, in
substantially the form of Exhibit 2 attached hereto; and
 
(ii) any Withholding Election made will be irrevocable; however, the Committee
may, in its sole discretion, disapprove and give no effect to any Withholding
Election, by giving written notice to the Recipient no later than ten (10) days
after the Company’s receipt of the Notice of Withholding Election, in which
event the Recipient must deliver to the Company, within ten (10) days after
receiving such notice, the amount of the tax withholding pursuant to Section
3(a).
 
4.  Restrictions on Transfer. Except for the transfer by bequest or inheritance,
the Recipient shall not have the right to make or permit to exist any transfer
or hypothecation, whether outright or as security, with or without
consideration, voluntary or involuntary, of all or any part of any right, title
or interest in or to any Restricted Units. Any such disposition not made in
accordance with this Award shall be deemed null and void. Any permitted
transferee under this Section shall be bound by the terms of this Award.


5.  Additional Restrictions on Transfer. Certificates evidencing the Restricted
Shares shall have noted conspicuously on the certificate a legend required under
applicable securities laws or otherwise determined by the Company to be
appropriate, such as:


TRANSFER IS RESTRICTED


The securities evidenced by this certificate are subject to restrictions on
transfer and forfeiture provisions which also apply to the transferee as set
forth in a restricted stock agreement dated May 7, 2007, a copy of which is
available from the company. The securities evidenced by this certificate may not
be sold, transferred, assigned, or hypothecated unless (1) there is an effective
registration under such act covering such securities, (2) the transfer is made
in compliance with rule 144 promulgated under such act, or (3) the issuer
receives an opinion of counsel, reasonably satisfactory to the company, stating
that such sale, transfer, assignment or hypothecation is exempt from the
registration requirements of such act.


6.  Change in Capitalization.


(a) The number and kind of Shares shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a subdivision or combination of shares or the payment of a stock dividend
in shares of Common Stock to holders of outstanding shares of Common Stock or
any other increase or decrease in the number of shares of Common Stock
outstanding is effected without receipt of consideration by the Company. No
fractional shares shall be issued in making such adjustment.


(b) In the event of a merger, consolidation, extraordinary dividend, spin-off,
sale of substantially all of the Company’s assets or other material change in
the capital structure of the Company, or a tender offer for shares of Common
Stock, or other reorganization of the Company or upon a Change in Control, the
Committee shall take such action to make such adjustments with respect to the
Shares or the terms of this Award as the Committee, in its sole discretion,
determines in good faith is necessary or appropriate, including, without
limitation, adjusting the number and class of securities subject to the Award,
substituting cash, other securities, or other property to replace the Award, or
removing of restrictions on Shares. If the Committee substitutes cash, the
unvested portion of the Award shall be adjusted through the Distribution Date
for Vested Shares by the annualized dividend yield of the Company for the four
(4) most recently completed calendar quarters as of the date of the transaction
and, within ten (10) business days following the Distribution Date of Vested
Shares, payment shall be released from escrow and made to the Recipient.


(c) All determinations and adjustments made by the Committee pursuant to this
Section will be final and binding on the Recipient. Any action taken by the
Committee need not treat all recipients of awards under the Plan equally.


(d) The existence of the Plan and the Restricted Unit Grant shall not affect the
right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.


7. Governing Laws. This Award shall be construed, administered and enforced
according to the laws of the State of Maryland; provided, however, no Shares
shall be issued except, in the reasonable judgment of the Committee, in
compliance with exemptions under applicable state securities laws of the state
in which Recipient resides, and/or any other applicable securities laws.


8. Successors. This Award shall be binding upon and inure to the benefit of the
heirs, legal representatives, successors, and permitted assigns of the parties.


9. Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


10. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Award shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


11. Entire Agreement. Subject to the terms and conditions of the Plan, this
Award expresses the entire understanding and agreement of the parties with
respect to the subject matter.


12. Headings and Capitalized Terms. Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Award. Capitalized terms used, but not defined, in this Award shall be given the
meaning ascribed to them in the Plan.


13. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Award, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


14. No Right to Continued Retention. Neither the establishment of the Plan nor
the award of Restricted Shares hereunder shall be construed as giving Recipient
the right to continued service with the Company or an Affiliate.
 
15. Definitions. As used in these Terms and Conditions in this Agreement:
 
“Applicable Performance Period” means the period from and including the Grant
Date through (i) December 31, 2008; (ii) December 31, 2009; or (iii) December
31, 2010. Notwithstanding the foregoing, the Applicable Performance Period shall
end on the earliest to occur of the following:
 
(a) the date of the Change in Control;
 
(b) the Recipient’s cessation of services as an employee, director or consultant
of the Company or an Affiliate due to death or Disability;
 
(c) the Recipient’s resignation from the Company for Good Reason; or
 
(d) the Recipient’s termination of employment by the Company for Cause.
 
“Beginning Stock Price” means the average closing price per share of the
Company’s Common Stock for the twenty (20) days the exchange on which the
Company’s Common Stock is traded is open which immediately precede the Grant
Date.
 
“Cause” shall have the meaning set forth in the employment agreement then in
effect between the Recipient and the Company, or, if there is none, then Cause
shall mean the occurrence of any of the following events:
 
(a) willful refusal by the Recipient to follow a lawful direction of the person
to whom the Recipient reports or the Board of Directors of the Company (the
“Board”), provided the direction is not materially inconsistent with the duties
or responsibilities of the Recipient’s position with the Company, which refusal
continues after the Board has again given the direction in writing;
 
(b) willful misconduct or reckless disregard by the Recipient of his duties or
of the interest or property of the Company;
 
(c) intentional disclosure by the Recipient to an unauthorized person of
Confidential Information or Trade Secrets, which causes material harm to the
Company;
 
(d) any act by the Recipient of fraud against material misappropriation from,
significant dishonesty to either the Company or an Affiliate, or any other
party, but in the latter case only if in the reasonable opinion of at least
two-thirds of the members of the Board (excluding the Recipient), such fraud,
material misappropriation, or significant dishonesty could reasonably be
expected to have a material adverse impact on the Company or its Affiliates; or
 
(e) commission by the Recipient of a felony as reasonably determined by at least
two-thirds of the members of the Board (excluding the Recipient).
 
“Change in Control” means any one of the following events which occurs following
the Grant Date:
 
(a) the acquisition, directly or indirectly, by any “person” or “persons” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended), other than the Company or any employee benefits plan of
the Company or an Affiliate, or any corporation pursuant to a reorganization,
merger or consolidation, of equity securities of the Company, resulting in such
person or persons holding equity securities of the Company that in the aggregate
represent thirty percent (30%) or more of the combined ordinary voting power of
the Company’s then outstanding equity securities;
 
(b) individuals who as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;
 
(c) a reorganization, merger or consolidation, with respect to which persons who
were the holders of equity securities of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own
equity securities of the surviving entity representing more than fifty percent
(50%) of the combined ordinary voting power of the then outstanding voting
securities of the surviving entity; or
 
(d) a sale, or one or more sales occurring in a twelve-month period, of all or
substantially all of the assets of the Company to any third party.
 
Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Award by reason of any actions or events in which
the Recipient participates in a capacity other than in his capacity as an
officer, employee, or director of the Company or an Affiliate.
 
“Confidential Information” means data and information relating to the Business
of the Company or an Affiliate (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Recipient or of which the
Recipient became aware as a consequence of or through his relationship to the
Company or an Affiliate and which has value to the Company or an Affiliate and
is not generally known to its competitors. Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public by the Company or an Affiliate (except where such public disclosure has
been made by the Recipient without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means without breach of any obligations of confidentiality owed
to the Company or any of its Affiliates.
 
“Ending Stock Price” means the average closing price per share of the Company’s
Common Stock for the twenty (20) days the exchange on which the Company’s Common
Stock is traded is open which end on the last day of the Applicable Performance
Period, except that in the case of a Change in Control, the Ending Stock Price
shall mean the closing price per share of the Company’s Common Stock on the date
of the Change in Control or, if no closing price, the implied price the share of
Common Stock paid in the Change in Control transaction.
 
“Good Reason” shall have the meaning set forth in the employment agreement then
in effect between the Recipient and the Company, or, if there is none, then Good
Reason shall mean the occurrence of all of the events listed in either (a) or
(b) below:
 
(a) (i) the Recipient experiences a material diminution of the Recipient’s
responsibilities of his position, as reasonably modified by the person to whom
the Recipient reports or the Board from time to time, such that the Recipient
would no longer have responsibilities substantially equivalent to those of other
executives holding equivalent positions at companies with similar revenues and
market capitalization;
 
(ii) the Recipient gives written notice to the Company of the facts and
circumstances constituting the material diminution in responsibilities within
ten (10) days following the occurrence of such material diminution;
 
(iii) the Company fails to remedy the material diminution in responsibilities
within ten (10) days following the Recipient’s written notice of the material
diminution in responsibilities; and
 
(iv) the Recipient terminates his employment and this Agreement within ten (10)
days following the Company’s failure to remedy the material diminution in
responsibilities.
 
(b) (i) the Company requires the Recipient to relocate the Recipient’s primary
place of employment to a new location, that is more than fifty (50) miles from
its current location (determined using the most direct driving route), without
the Recipient’s consent;
 
(ii) the Recipient gives written notice to the Company within ten (10) days
following receipt of notice of relocation of his objection to the relocation;
 
(iii) the Company fails to rescind the notice of relocation within ten (10) days
following the Recipient’s written notice; and
 
(iv) the Recipient terminates his employment within ten (10) days following the
Company’s failure to rescind the notice.
 
“Target Shareholder Return” means an annualized Total Shareholder Return of at
least 11% compounded as of December 31, 2007 and thereafter annually as of the
last day of each Applicable Performance Period.
 
“Total Shareholder Return” means, with respect to each Applicable Performance
Period, the sum of the total increase (decrease) of the Ending Stock Price over
the Beginning Stock Price, plus any dividends paid to a shareholder of record
with respect to one share of Common Stock during each Applicable Performance
Period.
 
“Trade Secrets” means information including, but not limited to, technical or
nontechnical data, formulae, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential customers or suppliers which (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.
 
 

EXHIBIT 1


VESTING SCHEDULE


A.
The Restricted Units shall become Vested Units in accordance with the schedule
below:

 
 
Date
Fraction of Restricted
Units which are Vested Units
   
December 31, 2008
1/3
December 31, 2009
1/3
December 31, 2010
1/3



; provided that the Company has achieved the Target Shareholder Return as of the
last day of the Applicable Performance Period set forth above, and provided
further that the Recipient must remain an employee, director or consultant of
the Company or an Affiliate through the date set forth above to vest in
accordance with the schedule above. In the event the Company fails to achieve
the Target Shareholder Return as of the last day of any Applicable Performance
Period, the Restricted Units that would have become Vested Units on the last day
of such Applicable Performance Period shall become Vested Units on December 31,
2010 if the Company achieves the Target Shareholder Return for the period
beginning on the Grant Date and ending on December 31, 2010, provided that the
Recipient must remain an employee, director or consultant of the Company or an
Affiliate through December 31, 2010.
 
B.
Notwithstanding the foregoing, all Restricted Units shall become Vested Units if
they have not been previously forfeited on the earliest to occur of the
following:

 

 
1.
the Recipient’s cessation of services as an employee, director or consultant of
the Company or an Affiliate due to the Recipient’s death or Disability;

 

 
2.
the Recipient’s resignation from the Company for Good Reason; or

 

 
3.
the Recipient’s termination of employment by the Company without Cause.

 
, but, in each case, only if the Company has achieved the Target Shareholder
Return as of the date of such event. If the Company has not achieved the Target
Shareholder Return as of such date, the Restricted Units which have not become
Vested Units shall be forfeited.
 
C.
Notwithstanding any other provision hereof, Restricted Units which have not
become Vested Units by December 31, 2010 are forfeited. Restricted Shares which
have not become Vested Shares as of the Recipient’s cessation of services as an
employee, director, or consultant of the Company or an Affiliate shall be
forfeited.

 




 





EXHIBIT 2




NOTICE OF WITHHOLDING ELECTION
PURSUANT TO OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN




TO: Omega Healthcare Investors, Inc.
Attention: Chief Financial Officer


FROM:      


RE:  Withholding Election


This election relates to the Performance Restricted Unit Grant identified in
Paragraph 3 below. I hereby certify that:
 
(1) My correct name and social security number and my current address are set
forth at the end of this document.
 
(2) I am (check one, whichever is applicable).
 
[ ] the original recipient of the Performance Restricted Unit Grant.
 

 
[ ]
the legal representative of the estate of the original recipient of the
Performance Restricted Unit Grant.

 

 
[ ]
a legatee of the original recipient of the Performance Restricted Unit Grant.

 

 
[ ]
the legal guardian of the original recipient of the Performance Restricted Unit
Grant.

 
(3) The Performance Restricted Unit Grant pursuant to which this election
relates was issued with a Grant Date of __________________ under the Omega
Healthcare Investors, Inc. 2004 Stock Incentive Plan (the “Plan”) in the name of
_________________ for a total of ______________ Restricted Units. This election
relates to ______ shares of Common Stock issuable pursuant to the Performance
Restricted Unit Grant, provided that the numbers set forth above shall be deemed
changed as appropriate to reflect stock splits and other adjustments
contemplated by the applicable Plan provisions.


(4) I hereby elect to have certain of the shares of Common Stock withheld by the
Company for the purpose of having the value of the shares applied to pay
federal, state and local, if any, taxes arising from the exercise.


The fair market value of the shares of Common Stock to be withheld in addition
to $_________ in cash to be tendered to the Company by the recipient of the
Performance Restricted Unit Grant shall be equal to the minimum statutory tax
withholding requirement under federal, state and local law in connection with
the exercise.


(5) This Withholding Election is made no later than ten (10) days after the Tax
Notice Date and is otherwise timely made pursuant to the Plan.


(6) I further understand that, if this Withholding Election is not disapproved
by the Committee, the Company shall withhold from the Common Stock issuable to
me a whole number of shares of Common Stock having the value specified in
Paragraph 4 above.


(7) The Plan has been made available to me by the Company, I have read and
understand the Plan and I have no reason to believe that any of the conditions
therein to the making of this Withholding Election have not been met.
Capitalized terms used in this Notice of Withholding Election without definition
shall have the meanings given to them in the Plan.




Dated:        


Signature:       


 
Name (Printed)


______________________________
Street Address


______________________________
City, State, Zip Code


 